DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the RCE filed on 10/26/2021.
Claims 1-3 has been amended.
Claims 1–4 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered. 

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIM 1 describes a method in regards to determining prescription drug benefit eligibility from electronic prescription data streams. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIM 1 recites, at least in part, A method for analyzing data streams of electronic prescription data that are received from different sources in an unspecified data format for eligibility of the electronic prescription drug data for a prescription drug discount program, the method comprising: receiving, at a longitudinal patient record engine, first patient record data and first electronic prescription data for a medication from a covered entity server, wherein the longitudinal patient record engine includes a first processor and a first memory storing first computer-executable instructions, the longitudinal patient record engine receives the first electronic prescription data in a first data stream via a computer network, and the first data stream includes the first patient record data including a patient identifier and the first electronic prescription data in an unspecified data format; identifying, at the longitudinal patient record engine and based on the patient identifier from the first data stream, a longitudinal patient record from a longitudinal patient record database; processing, at an eligibility server including a second processor and a second memory storing second computer-executable instructions, the first electronic prescription data from the first data stream into a common data specification of the identified longitudinal patient record from the unspecified data format, the common data specification including the patient identifier, a patient name, a date written, a date filled, a prescriber, a service, a drug, and a hospital location; determining, by an eligibility engine at the eligibility server and based on a plurality of eligibility checks received from a user interface of the eligibility engine at the covered entity server via the computer network, that the medication of the first electronic prescription data is eligible for a prescription drug discount program by executing the second computer-executable instructions at the second processor to perform the plurality of eligibility checks including a patient eligibility check, a medication eligibility check, and a provider eligibility check; wherein, the patient eligibility check includes retrieving a plurality of longitudinal patient records from [[a]] the longitudinal patient records database, wherein the plurality of longitudinal patient records include the patient name, and ranking the plurality of longitudinal patient records based on a number of matches for the date written, the prescriber, the drug, and the hospital location in the plurality of longitudinal patient records; wherein, the medication eligibility check includes determining that a difference between the date written and the date filled is equal to or less than an eligible timeframe under a contract between a covered entity and a covered pharmacy; wherein, the provider eligibility check includes verifying an approved relationship between the prescriber and the covered entity, and determining that the service and the hospital location are approved by the covered entity; calculating, by the eligibility engine at the eligibility server, a confidence score associated with the plurality of eligibility checks, the confidence score based on a number indicating of how many of the plurality of eligibility checks have been performed and passed and empirical data indicating how frequently passing the plurality of eligibility checks incorrectly resulted in a finding of eligibility; determining, by the eligibility engine at the eligibility server and based on the confidence score, that the first electronic prescription data of the received first data stream is eligible for the prescription drug discount program; creating, by the eligibility engine at the eligibility server, an eligibility record for the first electronic prescription data, the eligibility record indicating that the first electronic prescription data of the received first stream is eligible for the prescription drug discount program based on the plurality of eligibility checks; updating, at the longitudinal patient record engine, the longitudinal patient record from the longitudinal patient record database corresponding to the first patient record data with the eligibility record; receiving, at the longitudinal patient record engine, second patient record data and second electronic prescription data for the medication from a covered pharmacy server, wherein the longitudinal patient record engine receives the second electronic prescription data from a second data stream via the computer network; matching, at the longitudinal patient record engine, the second patient record data to the updated longitudinal patient record corresponding to the first patient record data; and automatically ordering, by the eligibility server, replenishment of the medication corresponding to the second electronic prescription data the under the prescription drug discount program and causing physical delivery of the medication to effect a treatment based on the eligibility record of the update longitudinal patient record corresponding to the first patient record data.
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. creating, by the eligibility engine at the eligibility server, an eligibility record for the first electronic prescription data, the eligibility record indicating that the first electronic prescription data of the received first stream is eligible for the prescription drug discount program based on the plurality of eligibility checks) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims recite additional elements including a covered entity server, pharmacy server, adjudication server, computing device, administrative device, and other devices and networks. These elements are broadly recited in the specification at, for example, paragraph [0066] which describes the computing device. “The computing device 601 may include a server (e.g., the covered entity server 102, the contract pharmacy server 104, the adjudication server 106, etc.), a mobile computing device (e.g., the smart phone), a Wi-Fi-enabled device or other personal computing device capable of wireless or wired communication, a thin client, or other known type of computing device.” This description further applies to the other computing devices, servers, and networks described in the specification, as detailed in paragraph [0053] 
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a 
CLAIMS 2-4 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity and mental processes. Therefore, the descriptions in 2-4 are abstract ideas and do not contain additional elements for consideration.

Response to Arguments
Applicant’s arguments with respect to the claims rejected under 35 USC § 101 have been considered but are unpersuasive in light of the 2019 PEG as detailed in the updated rejection above. The request for reconsideration has been considered but does 
On page 8 of the Applicant’s remarks, Applicant argues “The method of claim 1 provides a technical solution to the challenge of analyzing data from different systems that conform to different data standards by providing a method for securely linking together differently-formatted electronic prescription data and patient record data including a past determination of discount eligibility via the longitudinal patient record engine.” However, Examiner respectfully disagrees. Example 42 was eligible because it provided a technical solution to a described technical problem. Applicant has not sufficiently identified any technical problem that is being solved through the invention. Covered Entities’ (CE) not being able to realize a particular profit is not a technical problem, and therefore the rejection has been maintained.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442).  The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686